USCA11 Case: 20-13416     Date Filed: 02/10/2022    Page: 1 of 20




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13416
                   Non-Argument Calendar
                   ____________________

NORMAN CHRISTOPHER TRUESDELL,
                                              Plaintiff-Appellant,
versus
COMMISSIONER OF SOCIAL SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 6:19-cv-00886-DCI
                   ____________________
USCA11 Case: 20-13416        Date Filed: 02/10/2022      Page: 2 of 20




2                       Opinion of the Court                 20-13416


Before JORDAN, JILL PRYOR, and LUCK, Circuit Judges.
PER CURIAM:
        Norman Christopher Truesdell appeals the district court’s
order affirming the Social Security Administration’s denial of his
application for disability insurance benefits and supplemental secu-
rity income. After a thorough review, we affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
        In May 2007, Truesdell filed an application for disability ben-
efits and supplemental security income. His application was denied
by the Administration initially and upon reconsideration. He re-
quested and received a hearing before an administrative law judge.
       In August 2009, after holding a hearing, the administrative
law judge determined that Truesdell wasn’t disabled and denied his
application. After appealing that decision, Truesdell received a sec-
ond hearing, in January 2012, before a second administrative law
judge who, like the first, determined that Truesdell wasn’t disa-
bled. Truesdell appealed again, and the Administration agreed to
reopen his case and remand again for further proceedings.
       In October 2015, Truesdell received a third hearing in front
of the same administrative law judge that presided over his second
hearing. Once again, that administrative law judge determined
that Truesdell wasn’t disabled. Truesdell appealed one more time,
and a magistrate judge reversed and remanded for another hearing.
USCA11 Case: 20-13416         Date Filed: 02/10/2022      Page: 3 of 20




20-13416                Opinion of the Court                           3

        On remand, Truesdell’s case was assigned to a third admin-
istrative law judge and, in 2018, Truesdell received a fourth hear-
ing. At that hearing, Truesdell testified about his condition. He
explained that he initially applied for disability benefits in 2007 after
he stopped working when he ruptured three discs in his spine. At
that time, he weighed about 290 pounds. From 2007 to 2009,
Truesdell experienced back pain and suffered from headaches
“[f]our to five times a month.” In 2009, he was diagnosed with
chronic obstructive pulmonary disease, commonly known as
COPD.
       Truesdell testified that his COPD prevented him from work-
ing because he had trouble breathing and had to use a nebulizer.
In 2011, he was diagnosed with congestive heart failure, for which
he took blood pressure medicine regularly. Truesdell testified that
he also experienced anxiety attacks but that he didn’t take any med-
ication for anxiety because he didn’t “have it often.” Truesdell also
explained that he couldn’t “do much” because of his conditions.
He estimated that, when he applied for disability benefits in 2007,
he could only sit for twenty minutes at a time and stand for fifteen
minutes at a time and, at the time of the hearing, estimated he
could only sit for twenty minutes at a time.
       Dr. Subramaniam Krishnamurthi, a non-treating physician
who assessed Truesdell for purposes of determining his eligibility
for disability benefits, also testified about Truesdell’s condition.
Dr. Krishnamurthi testified that Truesdell suffered from degenera-
tive joint disease of the lumbosacral spine, mild COPD, obesity,
USCA11 Case: 20-13416         Date Filed: 02/10/2022      Page: 4 of 20




4                       Opinion of the Court                   20-13416

hypertension, and chronic migraine headaches. According to Dr.
Krishnamurthi, Truesdell could sit for six hours and stand or walk
for four to six hours combined, per eight-hour workday.
       A vocational expert testified that someone with Truesdell’s
limitations, who could only do sedentary work, could work as a
table worker, fruit sorter, and final assembler. The vocational ex-
pert explained that each of those jobs could be performed “sitting
or standing at a workstation as long as the person continues to be
productive.” Truesdell’s counsel then asked the expert if Truesdell
could still perform those jobs if he could only sit for four hours and
stand for two. The expert responded that, regardless of the combi-
nation, to perform those jobs an individual needed to work eight
hours in a day.
        The administrative law judge also considered Truesdell’s
medical records. 1 They showed that, from 2008 to 2018, Truesdell
received treatment for a number of ailments, including shortness
of breath, lower back pain, chest pain, and foot pain. And Trues-
dell’s records showed that he was obese and was diagnosed with
asthma, COPD, and hypertension.
       The administrative law judge also considered medical opin-
ions, from both treating and non-treating doctors, concerning
Truesdell’s symptoms and ability to work. Two of those opinions
are particularly relevant to Truesdell’s appeal. First, Dr. Vaduvur

1Truesdell’s medical records are extensive—over 1,100 pages—so we discuss
only those portions which are critical to our discussion.
USCA11 Case: 20-13416       Date Filed: 02/10/2022     Page: 5 of 20




20-13416               Opinion of the Court                        5

Narayan assessed Truesdell in 2008 for purposes of determining his
residual functional capacity. Based on Truesdell’s obesity, COPD,
asthma, back pain, and knee pain, Dr. Nayaran concluded that
Truesdell could stand, walk, and sit for about six hours each in an
eight-hour workday.
        Second, Dr. Donna Lester assessed Truesdell in 2014 “only
for the purpose of providing information to the state disability of-
fice for [its] use in making a determination of disability” and not
“for any diagnostic, treatment or follow-up purposes.” Dr. Lester
noted that Truesdell suffered from back pain, headaches, and hy-
pertension, but he walked “without difficulty” and had normal mo-
tor skills. Dr. Lester concluded that Truesdell could sit, stand, and
lift or carry between eleven and twenty pounds “frequently”—
meaning one- to two-thirds of an eight-hour workday. Later in her
report, Dr. Lester opined that Truesdell could sit for four hours,
stand for two hours, and walk for two hours in an eight-hour work-
day. Dr. Lester also determined that Truesdell could never kneel,
crouch, crawl, or lift or carry over twenty pounds, and that Trues-
dell could only “occasionally”—up to one-third of an eight-hour
workday—climb stairs, climb ladders or scaffolds, balance, stoop,
and be exposed to unprotected heights.
      Dr. Lester found that Truesdell could “continuously”—
over two-thirds of an eight-hour workday—lift or carry up to ten
pounds; use his hands and feet; move mechanical parts; operate a
motor vehicle; and be exposed to humidity, wetness, dust, odors,
fumes, pulmonary irritants, extreme cold and heat, and vibrations.
USCA11 Case: 20-13416       Date Filed: 02/10/2022     Page: 6 of 20




6                      Opinion of the Court                20-13416

Dr. Lester also found that Truesdell’s impairments did not limit his
vision or hearing and that Truesdell could: perform activities like
shopping; travel without a companion or assistance; ambulate
without using a wheelchair, walker, two canes, or two crutches;
walk a block at a reasonable pace on rough or uneven surfaces; use
standard public transportation; climb a few steps at a reasonable
pace with the use of a single hand rail; prepare a simple meal and
feed himself; care for his personal hygiene; sort, handle, or use pa-
per; and tolerate “very loud” noise.
        After considering the evidence, the administrative law judge
found that Truesdell was not disabled and denied him disability
benefits. First, the administrative law judge concluded that Trues-
dell was “capable of making a successful adjustment to other work”
based on the vocational expert’s testimony and the medical opinion
testimony in the record. Discussing the medical opinion testi-
mony, the administrative law judge explained that she gave “great
weight” to Dr. Narayan’s assessment that Truesdell could sit,
stand, and walk for six hours each in an eight-hour workday be-
cause it was “consistent with the record as a whole.” The adminis-
trative law judge concluded that Dr. Lester’s assessment of Trues-
dell’s limitations was “more than generous” but found that Trues-
dell would be “limited to a restricted range of sedentary work
which [was] consistent with the restrictions given by Dr. Lester.”
      Second, the administrative law judge found that, even
though Truesdell’s conditions could cause his symptoms, his
“statements concerning the intensity, persistence and limiting
USCA11 Case: 20-13416        Date Filed: 02/10/2022      Page: 7 of 20




20-13416                Opinion of the Court                         7

effects of [his] symptoms [were] not entirely consistent with the
medical evidence and other evidence in the record.” The adminis-
trative law judge explained that Truesdell’s “medical records” and
“other evidence” didn’t “support limitations at the level of severity
[he] alleged.”
        Truesdell challenged the administrative law judge’s decision
in the district court, arguing that the administrative law judge (1)
failed to adequately explain the weight given to Dr. Lester’s opin-
ion, and (2) failed to explain why his testimony was inconsistent
with the record.
        The district court affirmed the administrative law judge’s de-
cision. The district court concluded that, even though the admin-
istrative law judge failed to assign an explicit weight to Dr. Lester’s
opinion, the judge’s lengthy discussion of Dr. Lester’s testimony
showed that she “clearly considered it” and rejected some of Dr.
Lester’s “too generous” conclusions. The district court also ex-
plained that Dr. Lester’s opinion was “not entitled to great weight”
because she was only a “consultative physician.” As to Truesdell’s
testimony, the district court concluded that the administrative law
judge’s extensive discussion of his medical history “provided ex-
plicit and adequate reasons” to discredit Truesdell’s assessment of
his own disabilities, which was “sufficient enough to show that the
[administrative law judge] considered [his] medical condition as a
whole in making the credibility determination.”
USCA11 Case: 20-13416       Date Filed: 02/10/2022     Page: 8 of 20




8                      Opinion of the Court                20-13416

                    STANDARD OF REVIEW
       We review de novo whether the Administration’s benefits
and supplemental security income decisions are supported by sub-
stantial evidence. See Moore v. Barnhart, 405 F.3d 1208, 1211 (11th
Cir. 2005). “Substantial evidence” is any “relevant” evidence,
“more than a scintilla” but less than a preponderance, that a “rea-
sonable person would accept as adequate to support a conclusion.”
Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir.
2004) (citations omitted). If substantial evidence supports the ad-
ministrative law judge’s decision, we won’t disturb it. Id. We don’t
“decide the facts anew,” make credibility determinations, or “re-
weigh the evidence.” Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1178 (11th Cir. 2011) (citation omitted).
                           DISCUSSION
        Truesdell argues that: (1) the administrative law judge erred
by failing to state the weight that she gave to Dr. Lester’s medical
opinion; (2) the administrative law judge erred by failing to explain
why Truesdell’s testimony wasn’t entirely credible; and (3) we
should reverse and remand for an award of benefits because the
prolonged proceedings before the Administration created an injus-
tice. We address each of these arguments below.
    Substantial Evidence Supports the Administrative Law Judge’s
           Decision Not to Credit Dr. Lester’s Assessment
      An individual claiming eligibility for disability benefits has
the burden to prove his disability. See Moore, 405 F.3d at 1211.
USCA11 Case: 20-13416            Date Filed: 02/10/2022         Page: 9 of 20




20-13416                  Opinion of the Court                             9

The administrative law judge uses a five-step process to determine
whether a claimant is disabled. 2 Winschel, 631 F.3d at 1178. If, at
any step, the administrative law judge finds the claimant isn’t disa-
bled, the administrative law judge makes the “determination or de-
cision and . . . do[es] not go on to the next step.” 20 C.F.R.
§ 404.1520(a)(4).
       In assessing a claimant’s residual functional capacity at the
fourth step, the administrative law judge considers the claimant’s
“ability to meet the physical, mental, sensory, and other require-
ments of work.” 20 C.F.R. § 404.1545(a)(4). The administrative
law judge must consider “all of the relevant medical and other evi-
dence.” Id. § 404.1545(a)(3). And, in reviewing the evidence, the
administrative law judge “must state with particularity the weight
given to different medical opinions and the reasons therefor.”

       2The social security regulations outline the five sequential steps for
determining a claimant’s disability status:
       (1) whether the claimant is currently engaged in substantial
       gainful activity; (2) whether the claimant has a severe impair-
       ment or combination of impairments; (3) whether the impair-
       ment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a residual functional
       capacity . . . assessment, whether the claimant can perform any
       of his or her past relevant work despite the impairment; and
       (5) whether there are significant numbers of jobs in the na-
       tional economy that the claimant can perform given the claim-
       ant’s [residual functional capacity], age, education, and work
       experience.
Winschel, 631 F.3d at 1178 (citation omitted).
USCA11 Case: 20-13416       Date Filed: 02/10/2022     Page: 10 of 20




10                     Opinion of the Court                 20-13416

Winschel, 631 F.3d at 1179. But the administrative law judge is not
required to discuss every piece of evidence, so long as the decision
is not a “broad rejection” that would prevent us from finding that
the administrative law judge considered the claimant’s medical
condition “as a whole.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th
Cir. 2005) (citation omitted).
        Truesdell argues that the administrative law judge erred by
failing to specify the weight assigned to Dr. Lester’s opinion.
Truesdell is right that the administrative law judge didn’t explicitly
say what weight she gave to Dr. Lester’s opinion. But the admin-
istrative law judge’s discussion of Dr. Lester’s assessment shows
that she considered it and had “good cause” to discount it. See
Winschel, 631 F.3d at 1179.
        The administrative law judge summarized Dr. Lester’s opin-
ion at length, explaining that Dr. Lester determined that Truesdell
could walk without difficulty and exhibited normal motor skills.
The administrative law judge discussed Dr. Lester’s assessment of
Truesdell’s limitations—that he could sit for four hours, walk for
two, and stand for two more. Because the more recent records of
Truesdell’s treating physicians showed that “all of [his] physical ex-
aminations failed to reveal any musculoskeletal complaints” and
that his “mobility was not limited,” the administrative law judge
reasonably concluded that Dr. Lester’s assessment of Truesdell’s
limitations was “more than generous.” See Crawford, 363 F.3d at
1158, 1160 (concluding that substantial evidence supported the de-
cision to discount a consulting physician because his assessment
USCA11 Case: 20-13416      Date Filed: 02/10/2022     Page: 11 of 20




20-13416               Opinion of the Court                      11

was “inconsistent with his own treatment notes and unsupported
by the medical evidence”); 20 C.F.R. § 404.1527(c)(4) (“[T]he more
consistent a medical opinion is with the record as a whole, the
more weight we will give to that medical opinion.”).
       Dr. Lester’s assessment was also inconsistent with the as-
sessments of Truesdell’s other doctors. For example, Dr. Lester’s
opinion was inconsistent with the assessment of Dr. Narayan—
whose opinion the administrative law judge assigned “great
weight”—that Truesdell could sit, stand, and walk for six hours
each in an eight-hour workday. And Dr. Lester’s opinion was in-
consistent with Dr. Krisnamurthi’s assessment, who, like Dr. Nara-
yan, concluded that Truesdell could sit, stand, and walk for six
hours in an eight-hour period.
       And Dr. Lester’s assessment was internally inconsistent be-
cause, in one part, she opined that Truesdell “has limitation in
standing” and sitting “frequently”—between one-third and two-
thirds of an eight-hour workday. In other words, Dr. Lester con-
cluded that Truesdell could stand and sit between roughly 2.7
hours and 5.3 hours per workday. By contrast, in the part of her
opinion relied on by Truesdell, Dr. Lester opined that Truesdell
could only sit for four hours, stand for two hours, and walk for two
hours in an eight-hour workday.
      In any event, Dr. Lester was not a treating physician, so her
opinion was not entitled to deference or special consideration. See
Crawford, 363 F.3d at 1160 (citing McSwain v. Bowen, 814 F.2d
617, 619 (11th Cir. 1987) (explaining that one-time medical
USCA11 Case: 20-13416       Date Filed: 02/10/2022    Page: 12 of 20




12                     Opinion of the Court                20-13416

examiners are not “treating physicians” and thus “their opinions
are not entitled to deference”)); see also 20 CFR § 404.1527(c)(2)
(“[W]e give more weight to medical opinions from [a claimant’s]
treating sources, since these sources are likely to be the medical
professionals most able to provide a detailed, longitudinal picture
of [a claimiant’s] medical impairment(s).”). Because the opinions
of “one-time examiners” and non-treating physicians, like Dr.
Lester, are not entitled to deference, the administrative law judge
was entitled to discount her assessment of Truesdell’s limitations.
See McSwain, 814 F.2d at 619.
       The administrative law judge didn’t ignore Dr. Lester’s as-
sessment altogether; rather, she credited part of Dr. Lester’s opin-
ion in part and concluded that Truesdell was “limited to a restricted
range of sedentary work” consistent with Dr. Lester’s opinion.
That’s not the kind of broad, unreasoned rejection that leaves us
uncertain whether the decision is supported by substantial evi-
dence. See Winschel, 631 F.3d at 1179. We’re not left uncertain as
to the basis for the administrative law judge’s decision.
       Truesdell relies on Winschel to argue that the administrative
law judge’s consideration of Dr. Lester’s opinion was deficient, but
unlike the administrative law judge in that case, here the adminis-
trative law judge addressed Dr. Lester’s assessment in depth. See
Winschel, 631 F.3d at 1179. In Winschel, the administrative law
judge “referenced [the claimant]’s treating physician only once, and
that reference merely noted that [the claimant] saw the doctor
monthly.” Id. The administrative law judge “did not mention the
USCA11 Case: 20-13416       Date Filed: 02/10/2022    Page: 13 of 20




20-13416               Opinion of the Court                       13

treating physician’s medical opinion, let alone give it ‘considerable
weight.’” Id. Nor did the administrative law judge “discuss perti-
nent elements of the examining physician’s medical opinion,” and
the administrative law judge’s “conclusions suggest[ed] that those
elements were not considered.” Id.
        Here, in contrast, the administrative law judge dedicated
over half a page of single-spaced text to her discussion of Dr.
Lester’s findings. The administrative law judge discussed all parts
of Dr. Lester’s assessment, reviewing Dr. Lester’s determinations
that Truesdell could walk without difficulty, sit for four hours,
walk for two, and stand for two more, and that Truesdell exhibited
normal motor skills. But the administrative law judge discounted
part of Dr. Lester’s findings because it was inconsistent with the
more recent records of Truesdell’s treating physicians. And unlike
in Winschel, Dr. Lester was not a treating physician, so the admin-
istrative law judge was not required to give deference to
Dr. Lester’s opinion. See id.
       Because the administrative law judge credited Dr. Narayan’s
assessment, considered Dr. Lester’s opinion, and explained that Dr.
Lester’s assessment of Truesdell’s limitations was “more than gen-
erous,” the administrative law judge’s decision wasn’t an unreason-
able “broad rejection” of the evidence, even if she didn’t explicitly
assign a weight to Dr. Lester’s opinion. See Dyer, 395 F.3d at 1210.
Rather, the administrative law judge’s decision to discount Dr.
Lester’s assessment reflects a reasonable consideration of Trues-
dell’s medical condition as a whole and is supported by substantial
USCA11 Case: 20-13416      Date Filed: 02/10/2022    Page: 14 of 20




14                     Opinion of the Court               20-13416

evidence. Id. at 1211. We will not second guess that determina-
tion. See Hunter v. Soc. Sec. Admin., 808 F.3d 818, 823 (11th Cir.
2015) (“We will not second guess the [administrative law judge]
about the weight the treating physician’s opinion deserves so long
as [s]he articulates a specific justification for it.”).
  Substantial Evidence Supports the Administrative Law Judge’s
Finding That Truesdell’s Subjective Assessment was Not Credible
       We turn now to Truesdell’s argument that the administra-
tive law judge erred by failing to properly consider his subjective
assessment of his own limitations.
        To establish a disability based on testimony of pain and
other symptoms, the claimant must show: (1) evidence of an un-
derlying medical condition; and (2) either (a) objective medical ev-
idence confirming the severity of the alleged symptoms, or (b) that
the objectively determined medical condition can reasonably be ex-
pected to give rise to the claimed symptoms. Wilson v. Barnhart,
284 F.3d 1219, 1225 (11th Cir. 2002); see also 20 C.F.R. §
404.1529(a). If an administrative law judge discredits a claimant’s
testimony, she must articulate “explicit and adequate reasons” for
doing so. Dyer, 395 F.3d at 1210 (citation omitted). But the admin-
istrative law judge need not make an explicit credibility finding or
use “particular phrases” or terminology; rather, “the implication
must be obvious” and allow us to determine that the administrative
law judge considered the claimant’s “medical condition as a
whole.” Id. (citations omitted). Ultimately, “credibility determina-
tions are the province of the [administrative law judge],” and “we
USCA11 Case: 20-13416       Date Filed: 02/10/2022     Page: 15 of 20




20-13416               Opinion of the Court                        15

will not disturb a clearly articulated credibility finding supported
by substantial evidence.” Mitchell v. Comm’r, 771 F.3d 780, 782
(11th Cir. 2014) (citations omitted).
        Truesdell argues that the administrative law judge’s credibil-
ity finding is not supported by substantial evidence because the ad-
ministrative law judge rejected his testimony without “iden-
tify[ing] any inconsistencies.” Truesdell points to an incomplete
sentence in the administrative law judge’s decision as evidence of
the fact that the administrative law judge didn’t explain her deci-
sion, and argues that the administrative law judge “failed to apply
the correct legal standards to [] Truesdell’s testimony regarding his
pain and limitations.”
       But the rest of the administrative law judge’s decision shows
that she considered Truesdell’s medical condition “as a whole,” see
Dyer, 395 F.3d at 1210, and articulated good reasons for discount-
ing his testimony as “not entirely consistent with the medical evi-
dence and other evidence in the record.” To support her finding,
the administrative law judge relied on Truesdell’s own testimony,
his medical records, his history of hospitalizations, and the opinions
of Truesdell’s treating and consulting physicians.
      First, the administrative law judge discussed Truesdell’s tes-
timony, summarizing his daily routine that contradicted his testi-
mony that he “could not sit or stand in one position more than fif-
teen or twenty minutes.” Truesdell testified that he “was able to
do laundry and wash a few dishes if he had a chair to sit in”; “liked
USCA11 Case: 20-13416      Date Filed: 02/10/2022     Page: 16 of 20




16                     Opinion of the Court               20-13416

to read”; “checked emails periodically”; and “attended church on
Wednesday evenings and Sundays.”
        Second, the administrative law judge considered Truesdell’s
medical records. She gave “little weight” to the limitations result-
ing from a leg injury that Truesdell suffered in 2006 because the
limitations were “interim restrictions” that were “not intended to
be permanent.” The administrative law judge then considered
Truesdell’s “mild” COPD. She observed that Truesdell’s medical
records between January 2015 and October 2015 “consistently
noted clear lungs” and showed “no evidence of wheezing” or “res-
piratory distress.” Concerning Truesdell’s back injury, the admin-
istrative law judge explained that Truesdell’s 2009 records showed
that he exhibited “only mild disc protrusions” and that, while he
took narcotics to treat his back pain, Truesdell “should no longer
require them after pain management.” By 2014, the administrative
law judge observed, Truesdell’s records showed that he exhibited
“no evidence of tenderness in [his] back.” And, regarding Trues-
dell’s headaches, the administrative law judge noted that Trues-
dell’s records from 2015 “fail[ed] to document treatment for head-
aches on a regular basis,” but she nonetheless concluded that
Truesdell was “limited” to “simple tasks in consideration of the
pain resulting from his headaches.”
       Third, the administrative law judge discussed Truesdell’s
history of periodic hospitalization for chest pain and other condi-
tions between 2015 and 2018. The administrative law judge noted
USCA11 Case: 20-13416       Date Filed: 02/10/2022    Page: 17 of 20




20-13416               Opinion of the Court                       17

that each time he was hospitalized, his condition quickly stabilized,
and he was subsequently discharged.
       Fourth, the administrative law judge considered the medical
opinion testimony from each of Truesdell’s treating and non-treat-
ing physicians. The administrative law judge assigned “great
weight” to Dr. Narayan’s assessment that Truesdell could sit “for
long periods of time,” sit, stand, and walk for six hours each in an
eight-hour workday, and engage in other physical activities. Even
Dr. Lester’s “more than generous” assessment found that Truesdell
could sit for four hours, stand for two hours, and walk for two
hours during an eight-hour workday, which was inconsistent with
Truesdell’s subjective assessment. While the administrative law
judge noted Dr. Lester’s conclusions that Truesdell could “contin-
uously be around” humidity, wetness, dust, odors, fumes, pulmo-
nary irritants, extreme cold and heat, vibrations, and loud noise,
and that Truesdell could continuously use his hands and feet, move
mechanical parts, and operate a motor vehicle, the administrative
law judge credited Dr. Lester’s assessment that Truesdell “would
be limited to a restricted range of sedentary work . . . consistent
with the restrictions given by Dr. Lester.” The administrative law
judge thus accepted Dr. Lester’s opinion that Truesdell could
“never carry over 21 pounds” and “never kneel, crouch, or crawl”
due to Truesdell’s back pain.
       After discussing Truesdell’s medical history and records, the
administrative law judge found that the evidence didn’t support
“limitations at the level of severity [he] alleged.”           The
USCA11 Case: 20-13416       Date Filed: 02/10/2022    Page: 18 of 20




18                     Opinion of the Court                20-13416

administrative law judge explained that the determination of
Truesdell’s residual functional capacity was made based on Trues-
dell’s “medical records from treating sources, examination and
evaluation reports by consulting doctors, and opinions from non-
examining state agency medical consultants.” All of this amounted
to substantial evidence supporting the administrative law judge’s
decision to discredit Truesdell’s assessment of his own limitations.
Reversal and Remand is Inappropriate Because Truesdell Did Not
Establish “Disability Without Any Doubt” and the Administrative
          Law Judge Did Not Err in Any “Critical” Way
       Truesdell argues that we should reverse the Administra-
tion’s denial of benefits and remand to award benefits because he
suffered an injustice under Walden v. Schweiker, 672 F.2d 835, 840
(11th Cir. 1982). Specifically, Truesdell contends that he “has been
denied benefits he is rightfully entitled to for over thirteen years
and he still had not received an administrative decision based on
the correct legal standards and supported by substantial evidence.”
       We “may reverse the judgment of the district court and re-
mand the case for an entry of an order awarding disability benefits
where the [Administration] has already considered the essential ev-
idence and it is clear that the cumulative effect of the evidence es-
tablishes disability without any doubt.” Davis v. Shalala, 985 F.2d
528, 534 (11th Cir. 1993) (citation omitted). In Walden, we found
that the claimant suffered an injustice “[d]ue to the perfunctory
manner of the hearing, the quality and quantity of errors pointed
out, and the lack of substantial evidence to support the
USCA11 Case: 20-13416        Date Filed: 02/10/2022      Page: 19 of 20




20-13416                Opinion of the Court                          19

[administrative law judge]’s decision.” 672 F.2d at 840. There, the
administrative law judge “was in error in several critical respects:
application of an improper legal standard, failure to address [the
claimant]’s testimony and evidence in regards to subjective pain,
lack of findings in regards to credibility, failure to develop a full and
fair record and a total disregard for unrefuted evidence.” Id. at 837;
see also Sisco v. U.S. Dep’t of Health & Hum. Servs., 10 F.3d 739,
746 (10th Cir. 1993) (reversing and remanding for an award of ben-
efits where the claimant’s case had been adjudicated by the Admin-
istration “no fewer than ten times over the past several years” and
the administrative law judge “resented” the claimant’s “persis-
tence, refused to take her disease seriously, and at times treated her
claim with indifference or disrespect”).
        We cannot reverse and remand to award Truesdell benefits
because, unlike in Davis and Walden, Truesdell did not establish
“disability without any doubt” and the administrative law judge
was not “in error in several critical respects.” See Davis, 985 F.2d
at 534; Walden, 672 F.2d at 837. Truesdell’s hearing wasn’t “per-
functory,” and the administrative law judge didn’t apply an im-
proper legal standard or totally disregard unrefuted evidence. See
Walden, 672 F.2d at 837, 840. Nor did the administrative law judge
fail to address Truesdell’s subjective assessment, to make findings
of credibility, or to develop a full and fair record. See id. Here,
substantial evidence supported the administrative law judge’s find-
ings. Because “the cumulative effect of the evidence” did not es-
tablish “disability without any doubt,” and because the
USCA11 Case: 20-13416      Date Filed: 02/10/2022   Page: 20 of 20




20                    Opinion of the Court               20-13416

administrative law judge did not err in any “critical” way, we may
not reverse the district court’s judgment and remand for an award
of benefits. See Davis, 985 F.2d at 534; Walden, 672 F.2d at 837.
      AFFIRMED.